Citation Nr: 1228026	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in relevant part, the issue on appeal.

In January 2011, the Board remanded the above listed issue for additional development.

At that time, the Board also remanded the issue of entitlement to service connection for tinnitus.  In a subsequent March 2012 rating decision, the RO granted service connection for the Veteran's tinnitus.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

Finally, the Board notes that in its January 2011 decision and remand it referred the issue of entitlement to service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ).  As the claims file, including Virtual VA records, does not indicate that any development has been undertaken as to this claim, it must again be referred to the AOJ for appropriate action.

 
FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a sleep disorder, to include obstructive sleep apnea, that is etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

A sleep disorder, to include obstructive sleep apnea, was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that the Veteran has not reported private treatment for his sleep disorder.  The Veteran has not otherwise indicated any private records that he wanted VA to obtain or that he believed would be relevant to his claim.  Thus, the Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claim, which VA has not sought.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Veteran was afforded a VA examination in February 2011.  The examiner concluded that it was less likely than not that the Veteran's current sleep disorder was caused by or related to active military service.  In reaching that decision, the examiner reviewed the claims file and VA treatment records, considered the Veteran's reported history and his current symptoms, and conducted a physical examination.  The examiner provided a sufficient rationale for the opinions expressed.  Based on the foregoing, the Board finds the February 2011 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the February 2011 VA examination report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his sleep apnea, first diagnosed in 2007, is related to his military service.  

The Veteran's service treatment records are absent for complaints, treatment, or diagnosis of sleep problems or other symptoms of a sleep disorder.  Indeed, at the time of his separation examination in October 1967 the Veteran described his health as "excellent" and explicitly denied frequent trouble sleeping or a history of sleep walking.  The contemporaneous medical examination included no associated abnormal findings.

After service, the Veteran does not contend that he sought treatment for sleep problems for multiple decades.  The first report of sleep problems was in December 2006, when he established medical care through VA.  At that time, the Veteran indicated a past history of hypertension, high cholesterol, depression, and enlarged prostate.  He did not report a past history of a diagnosed sleep disorder, but on questioning did indicate that he felt tired and when sleeping would snore and experience pauses in breathing.  The Veteran had a significant score on the Epworth Sleepiness Scale and was referred for a sleep study consultation.  The sleep study was conducted in approximately January 2007 and in March 2007 the Veteran was notified that the sleep study showed severe obstructive sleep apnea.  A CPAP machine was recommended and subsequently received.

Pursuant to the Board's January 2011 remand, the Veteran was afforded a VA examination in February 2011.  The examiner noted review of the claims file, as well as the VA medical records.  At that time, the Veteran reported being diagnosed with sleep apnea approximately 4 years previously and the examiner noted that VA records indicated a diagnosis date in March 2007.  At that time, the Veteran used a CPAP machine with which he slept for 8 hours per night without complaints.  There was occasional daytime napping, but no fever or night sweats.  Following physical examination, the examiner diagnosed obstructive sleep apnea, on CPAP.  As to etiology, the examiner concluded that the obstructive sleep apnea was not caused by or related to the Veteran's active duty service.  As to rationale, the examiner discussed the Veteran's description of his health as "excellent" on separation and concurrent denial of sleep problems.  In addition, the service treatment records did not include reports of sleep problems.  Finally, the Veteran was not diagnosed with sleep apnea until March 2007, many years after his separation from service.

Thus, the evidence reflects that the Veteran does have a current diagnosis of constructive sleep apnea.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current sleep disorder was incurred in or otherwise related to his military service.  

In that regard, the Board finds the February 2011 VA medical opinion to be of significant probative value as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's constructive sleep apnea was not caused by or related to his active duty service.  Furthermore, a complete and thorough rationale is provided for the opinion rendered.  Specifically, the examiner noted the Veteran's self-reported excellent health and denial of sleep problems at separation, the absence of complaints of sleep-related problems in service, and that the Veteran was not diagnosed with sleep apnea until March 2007 (or almost 40 years after separation from service).  The examiner's conclusion is fully explained and consistent with the credible evidence of record.  

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

The Board also acknowledges the Veteran's own assertions that his current obstructive sleep apnea was caused by his military service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of snoring, awaking at night, and other observable sleep problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the competent health care specialist, who considered the Veteran's lay reports as to his sleep problems, and also conducted a thorough physical examination and reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and concluded that it was less likely than not that his current obstructive sleep apnea was caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

The Board finds any attempted link by the Veteran particularly problematic given that he has not explicitly claimed a continuity of sleep problems from service.  To the extent that the Veteran's notation in his May 2007 claim that his sleep apnea began in 1966 or any other statement of record was an implicit assertion of a continuity of symptomatology, the Board finds such assertions not credible in light of the Veteran's explicit denial of frequent trouble sleeping or assertion of other sleep problems at the time of his separation from service in October 1967.  As such, the Board finds the Veteran's contemporaneous representations regarding sleep issues of significantly greater probative value than his current statements made in pursuit of VA compensation benefits.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In summary, no medical professional has attributed the Veteran's current obstructive sleep apnea to his military service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and considered all the evidence of record, than on the Veteran's lay assertions that his current obstructive sleep apnea is related to his military service.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


